 In the Matter of BROWN SHOE COMPANYandSHOE WORKERS OF DISTRICT50,UNITEDMINEWORKERS OF AMERICACase No. R-5173.-Decided May5. 19. 3Mr. CharlesP. Peiffer,of Murphysboro,Ill.; for the Company.Mr. Joseph E. Ecoppi,of Maton,Ill., for District 50.Mr. Morris J. Levine,of St. Louis, Mo., for Local 111-A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE' CASEUpon petition duly filed by Shoe Workers of District 50, UnitedMine Workers of America, herein called District 50, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Brown Shoe Company, Murphysboro, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Laurence H. Whitlow,Trial Examiner. Said hearing was held at Murphysboro, Illinois, onApril 9','1943.At the commencement of the hearing, the Trial Exam-iner granted'a motion of Local 111-A, United Shoe Workers of Amer-ica, herein called Local 111-A, to intervene.The Company, District50, and Local 111-A appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto, introduce evidence bearing on the issues.During the course of thehearing counsel for Local 111-A moved to dismiss the petition; theTrial Examiner reserved ruling.The motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THECOMPANYBrown Shoe Company Is a New York corporation operating 15 shoefactories in the States of Missouri, Illinois, Indiana, and Tennessee.49 N. L. R.B, No. 65.484 BROWN_ SHOE COMPANY11485We are here concerned with its plant at Murphysboro, Illinois.During1942 the Company used raw materials valued inexcess of$1,000,000at its Murphysboro plant, over 50 percent of which was shipped to itfrompoints outside the State of Illinois.During the same period theCompany manufactured shoes at its Murphysboroplant valued inexcess of$1,000,000, over 50 percent of which was shipped to pointsoutside the State of Illinois.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDShoe Workers of District 50, United Mine Workers of America,isa labor organization, admitting to membership employees of theCompany.Local 111-A, United Shoe Workers of America, is a labor organi-'zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.1III.THE QUESTIONCONCERNING REPRESENTATIONOn February 15, 1943, District 50 requested the Company- to recog-nize itas the exclusive representative of the employees at the Mur-physboro plant.The Company refused this request.On May 9, 1942, the Company and Local 111-A entered into anexclusivecontract.The contract provides that it shall remain ineffect untilMay 9, 1943, and from year to year thereafter unlessnotice is given by either party thereto not less than 30 or more than60 days prior to any annual expiration date of a desire, to terminate.Local 111-A contends that this contract is a bar. Inasmuch as Dis-trict 50 made its claim known to the Company prior to April 9,1943, we find that the contract does not constitute a bar to a determi-nation of representatives at this time.A statement of the Regional Director, introduced into evidence atthe hearing, ,indicates that District 50 represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Regional Director reported that District 50 presented 477 membership applicationcards bearing apparently genuine signatures of poisons whose navies appear on the Con=pany's pay roll of March 1,1943.There are approximately 614 employees in the appro-priate unit.Local 111-A relies on its contract as evidence of its representation. 486DECISIONS OF NATIONAL LABOR 'RELATIO'NS BOARDIV.THE: APPROPRIATE UNIT,District 50 contends that, all employees at ;the Murphysboro, plantof the Company, including plant clerical employees, but; excludingsupervisors. and - office, employees, constitute an appropriate unit,The only controversy with respect to the: unit concerns plant clericalemployees. , District 50 and Local' 111-A,contend that plant clericalemployees should be included in the unit, and the Company, contendsthat they should be excluded.The Company has three- persons classified by it as plant clericalemployees.The plant clerical employees work under the supervisionof production foremen"and are paid on an hourly basis comparableto that of the' production, employees. ' Since they are 'functionallyrelated to production employees and since it appears that they havebeeii- treated as covered by the contract,'ive shall include plant' cler-ical employees in'the unit.'We find that all employees at the Murphysboro plant of the Com-pany, including plant clerical employees, but excluding supervisorsand office employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATIONOF REPRESENTATIVESWe sl;iall direct that the question concerning representation whichhas arisen shall be resolved by means of an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.District 50 requests that it appear on the ballot as "Shoe Workersof District 50, U. M. W. of A." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to' the po ver vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes "of' collective bargaining with `Brown ShoeCompany, Murphysboro, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth' Region, acting in this BROWN' SHOECOMPANY487matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether they desire to be represented by Shoe Work-ers of District 50, U. M. W. of A., or by United She Workers ofAmerica, Local 111-A, C. I. 0., for the purposes of collective bar-gaining, or by neither.a